PER CURIAM.
The Appellant was convicted after jury trial of presenting a false or fraudulent insurance claim. We affirm as we find no issue of arguable merit in this Anders1 appeal. However, we remand for the trial court to correct the written judgment and order of community control. The judgment does not conform to the oral pronouncement as it does not reflect that the Appellant was adjudicated guilty. The order of community control erroneously reflects that the Defendant entered a no contest plea.

Affirmed and remanded.

WARNER, HAZOURI and CIKLIN, JJ., concur.

. In re Anders Briefs, 581 So.2d 149 (Fla.1991).